SMITH, Judge.
The Department correctly denied appellant’s petition for administrative hearing since appellant was seeking relief which is not available in this administrative proceeding; Appellant is complaining that a rival group, the Law Enforcement Officers, Inc., d/b/a Central Florida Police Benevolent Association, Inc., deceived the public by using a fictitious name and trademark-logo during its solicitation campaign which was purposely similar to that of appellant’s contrary to Section 496.31(5) and (6). Florida Statutes (1981). The Department does not have jurisdiction to grant relief for a trademark violation or a violation with regards *284to appellant’s fictitious name. Relief is more properly sought in the circuit court..
Although appellant here has not demonstrated standing, there are instances in which an economic injury, in combination with other factors, may provide a basis for standing in an administrative proceeding. Florida Medical Association v. Department of Professional Regulation, 426 So.2d 1112 (Fla. 1st DCA 1983), and cases therein cited. No basis for relief under these cases or otherwise has been demonstrated by appellant.
AFFIRMED.
SMITH and NIMMONS, JJ., concur.
MILLS, J., specially concurs.